Case 2:20-cv-00280-JRG Document 77-4 Filed 08/19/21 Page 1 of 1 PageID #: 820




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION


KAIFI, LLC,

                      Plaintiff,                 Civil Action No. 2:20-cv-00280-JRG

vs.                                              JURY TRIAL DEMANDED

VERIZON COMMUNICATIONS INC., et al,

                      Defendants.



      ORDER GRANTING VERIZON’S MOTION TO STAY PENDING EX PARTE
              REEXAMINATIONS OF U.S. PATENT NO. 6,922,728


      Before the Court is Defendant Cellco Partnership d/b/a Verizon Wireless’s MOTION TO

STAY PENDING EX PARTE REEXAMINATIONS OF U.S. PATENT NO. 6,922,728.

      The Court, having considered same, is of the opinion the motion should be GRANTED.

       (1)    This case is stayed pending completion of Reexamination Nos. 90/014798 and

              90/014808.




                                             1
